DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is a Non-Final Rejection in response to Applicant’s “Request for Continued Examination (RCE)” filed 5/16/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 refers to “the supporting element,” however, antecedent basis for this limitation is referred to in the alternative in claim 10: “…each segment is articulately coupled to another segment and supported by the frame, one of the at least two second actuators, or a supporting element mounted on the frame…”  As such, if “a supporting element” is NOT selected as the alternative in claim 10, the limitation will lack proper antecedent basis in claim 19. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0116885 to St. John et al. (hereinafter St. John) in view of U.S. Patent Application 2009/0089930 to Benzo et al. (hereinafter Benzo).
As per claim 1, St. John teaches:  A bed (see Abstract: “patient support apparatus”), comprising:
a base (see Fig. 15, base 202);
a plurality of actuators mounted on the base (see Fig. 15, actuators 206 ant rotary actuators 208);
a platform (see Fig. 15, support deck sections 204) for simulating a motion while supporting a person lying on the bed (see para [0065]: at least a “wave motion” is described), the platform comprising a plurality of segments (see Fig. 15, multiple sections 204 are present), wherein each segment is supported and driven by at least one of the plurality of actuators (see Fig. 15, at least one actuator 206 support each section 204) and articulately coupled to another segment (see para [0063-0065]); and
a processor (see Fig. 14, controller 122) that controls the plurality of actuators to move each of the plurality of segments in coordination with each other [according to the preprogrammed instructions stored in the memory] so that the platform is able to make a movement of six degrees of freedom (see Fig. 14-15, and para [0063]: controller 122’ communicates with actuators 206 to “constrain six degrees of freedom of the patient support deck sections 204”).
St. John, however, does not teach the following which is described by Benzo:  a memory (see Benzo, Fig. 11, memory 30) for storing preprogramed instructions and using the preprogrammed instructions [to coordinate movement of the segments] (see para [0159]: “in one embodiment of the technology described herein a caregiver may have the ability to create his own algorithmic sequences, adapted to the specific needs of an individual patient. The newly generated sequences may remain stored in memory for evaluation and future usage”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of St. John with these aforementioned teachings of Benzo to have included a memory for storing preprogrammed instructions as taught by Benzo with the controller portion of the bed of St. John to store different movement patterns for future use that are beneficial for certain patient therapies (Benzo, para [0159]).
As per claim 2, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 1, and additionally teaches: wherein the motion includes repeated swing movements, repeated shaking movements, or repeated movements with an intensity level set by the person (see St. John, para [0065]: “Moreover, the patient support deck sections 204 may be simultaneously moved in distinct directions. For example, the patient support deck sections 204 may effectuate a wave motion. The wave motion may be similar to a sinusoidal wave or a triangle wave. The wave motion may provide therapeutic care to the patient or reduce pressure ulcers.”).
As per claim 3, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 1, and additionally teaches: further including a remote control and/or a control panel for the person to control the motion (see Fig. 14 and para [0055]: user input devices 124).
As per claim 4, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 1, and additionally teaches: wherein one of the plurality of segments is supported by at least three of the plurality of actuators (see Fig. 15, each platform 204 is supported by at least three, but six total actuators 206).
As per claim 5, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 4, and additionally teaches: wherein one of the plurality of segments is supported by six of the plurality of actuators (see Fig. 15, each platform 204 is supported by six actuators 206).
As per claim 6, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 1, and additionally teaches: wherein at least one of the plurality of segments is supported by only one of the plurality of actuators (see Fig. 1-2, in alternative embodiments few actuators (48/50) are present that each support a single deck section 34, see also para [0067]).
As per claim 7, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 1, and additionally teaches: wherein the plurality of actuators is pivotally coupled with the plurality of segments and the base (see Fig. 15 and para [0063]).
As per claim 8, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 1, and additionally teaches: wherein upper surfaces of the plurality of segments form a contour (a contour is shown in at least Figs. 11-13, and the contour remains unchanged during the motion (see para [0065], the examiner interprets that a wave motion could be effected while different stationary contours are set by the platforms 204).
As per claim 9, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 1, and additionally teaches: wherein upper surfaces of the plurality of segments form a contour, and the contour changes during the motion (see above rejection of claim 8, and para [0065]: a wave motion may include a contour change during the motion).
As per claim 10, St. John teaches:  A bed (see abstract: “patient support apparatus”), comprising: 
a base (see Fig. 15, base 202); 
a frame disposed above the base (plate-like portion on rotary actuator 208 may be considered “a frame”); 
a plurality of first actuators mounted (see Fig. 15, rotary actuators 208) on the base for supporting the frame and moving the frame to simulate a motion (see para [0064-0065]); 
at least two second actuators (see Fig. 15, actuators 206); 
a platform (see Fig. 15, deck sections 204) for supporting a person lying on the bed, the platform comprising a plurality of segments whose upper surfaces form a contour (see Fig. 15 and para [0063-0065], plurality of sections 204 are present), wherein the at least two second actuators are configured between the frame and the plurality of segments (see Fig. 15), each segment is articulately coupled to another segment and supported by the frame (see Fig. 15 and para [0065]), one of the at least two second actuators (see Fig. 15, each 204 is coupled to at least two of 206), or a supporting element mounted on the frame; 
a processor (see Fig. 14, controller 122) that respectively controls the plurality of first actuators and the at least two second actuators (see Fig. 14, controller 122 is connected to both actuators 206 and 208) to move the frame and the platform [according to the preprogrammed instructions stored in the memory] so that the frame is able to make a movement of six degrees of freedom (see Fig. 14-15, and para [0063]: controller 122’ communicates with actuators 206 to “constrain six degrees of freedom of the patient support deck sections 204”).
St. John, however, does not teach the following which is described by Benzo:  a memory (see Benzo, Fig. 11, memory 30) for storing preprogramed instructions and using the preprogrammed instructions [to coordinate movement of the segments] (see para [0159]: “in one embodiment of the technology described herein a caregiver may have the ability to create his own algorithmic sequences, adapted to the specific needs of an individual patient. The newly generated sequences may remain stored in memory for evaluation and future usage”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of St. John with these aforementioned teachings of Benzo to have included a memory for storing preprogrammed instructions as taught by Benzo with the controller portion of the bed of St. John to store different movement patterns for future use that are beneficial for certain patient therapies (Benzo, para [0159]).
As per claim 11, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the plurality of first actuators and the at least two second actuators include an electric actuator, a pneumatic actuator, or a hydraulic actuator (see para [0049]: could be powered, driven, or otherwise disposed in communication with the controller 122 electrically, pneumatically, hydraulically, or in any other suitable way.”).
As per claim 12, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the motion includes repeated swing movements, repeated shaking movements, or repeated movements with an intensity level set by the person (see St. John, para [0065]: “Moreover, the patient support deck sections 204 may be simultaneously moved in distinct directions. For example, the patient support deck sections 204 may effectuate a wave motion. The wave motion may be similar to a sinusoidal wave or a triangle wave. The wave motion may provide therapeutic care to the patient or reduce pressure ulcers.”).
As per claim 13, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: further including a remote control and/or a control panel for the person to control the motion (see Fig. 14 and para [0055]: user input devices 124).
As per claim 14, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein one of the plurality of segments is fixed on the frame (see Fig. 15, deck section 204 can be ‘fixed’ on frame when actuators 206 are held in a stationary position).
As per claim 15, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the frame is supported by at least six of the plurality of first actuators (see Fig. 15, all six deck sections 204 are supported by six rotary actuators 208 in totality).
As per claim 16, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the contour is adjustable by the at least two second actuators (see para [0065]).
As per claim 17, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 16, and additionally teaches: wherein the contour changes during the motion (see above rejection of claim 8, and para [0065]: a wave motion may include a contour change during the motion).
As per claim 18, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the plurality of first actuators are pivotally coupled with the frame and the base (see Fig. 15, rotary actuators 208 rotate/pivot with respect to the frame [e.g lower plate] and base 202).
As per claim 19, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the at least two second actuators and the supporting element each are pivotally coupled with the frame and one of the plurality of segments (see Fig. 15, each actuator 206 is pivotally coupled to platform 204 and a connection element/support element that secures actuator 206 at its lower end to the circular platform “frame” of rotatory actuator 208).
As per claim 20, St. John as modified by Benzo teaches all the limitations as described in the rejection of claim 10, and additionally teaches: wherein the at least two second actuators each are coupled with a connection component articulately, and the connection component is coupled with one of the plurality of segments pivotally (see Fig. 15, each actuator 206 is connected to platform portion 204, inherently a “connection component” must be present between the top end of each actuator 206 and the underside of platform 204, see also para [0063]).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                         6/15/2022